In an action to recover damages for personal injuries resulting from a battery, the defendants appeal from a judgment of the Supreme Court, Queens County (Golar, J.), dated October 9, 1997, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal amount of $78,000 ($45,000 in damages for pain and suffering, $8,000 in lost earnings, and $25,000 in punitive damages).
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the verdict in favor of the plaintiff was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). In addition, the damages awarded were adequately supported by the trial evidence and were not excessive (cf., Papa v City of New York, 194 AD2d 527, 531; Georgiadis v State of New York, 106 AD2d 706, 707-708). In view of the premeditated and brutal nature of the defendants’ attack upon the plaintiff with baseball bats, resulting in serious injuries, we find that the $25,000 awarded in punitive damages was not excessive.
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.